Citation Nr: 1120408	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  07-18 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for bilateral hearing loss for the period prior to December 1, 2008.

2.  Entitlement to an evaluation in excess of 30 percent for bilateral hearing loss, to include reduction from 40 percent to 30 percent, for the period from December 1, 2008 to September 24, 2010.

3.  Entitlement to an evaluation in excess of 80 percent for bilateral hearing loss for the period beginning on September 24, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to November 1988.   This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the RO.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a video-conference hearing in November 2009.  The Board remanded the issues on appeal in January 2010 for further development of the record.


FINDINGS OF FACT

1.  Prior to December 1, 2008, the Veteran's hearing loss is not shown to have been manifested by more than a Level IV impairment of auditory acuity in the right ear and a Level XI impairment of auditory acuity in the left ear.

2.  From December 1, 2008 to September 24, 2010, the Veteran's hearing loss is not shown to have been manifested by more than a Level III impairment of auditory acuity in the right ear and a Level XI impairment of auditory acuity in the left ear.

3.  Beginning September 24, 2010, the Veteran's hearing loss is not shown to have been manifested by more than a Level IX impairment of auditory acuity in the right ear and a Level XI impairment of auditory acuity in the left ear.

CONCLUSIONS OF LAW

1.  Prior to December 1, 2008, the criteria for the assignment of an evaluation in excess of 40 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85 including Diagnostic Code 6100 (2010).

2.  From December 1, 2008 to September 24, 2010, the criteria for the assignment of an evaluation in excess of 30 percent for the service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85 including Diagnostic Code 6100 (2010).

3.  Beginning September 24, 2010, the criteria for the assignment of an evaluation in excess of 80 percent for the service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85 including Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled by information provided to the Veteran in correspondence from the RO dated in June 2006 and January 2010.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claims and identified his duties in obtaining information and evidence to substantiate his claims.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  The RO has properly processed the appeal following the issuance of the required notice.  Moreover, all pertinent development has been undertaken, examinations have been performed, and all available evidence has been obtained in this case.  Thus, the content of the notice letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in the June 2006 letter sent to the Veteran.  The notice requirements pertinent to the issue addressed in this decision have been met and all identified and authorized records relevant to the matter have been requested or obtained.

Further attempts to obtain additional evidence would be futile.  The Board finds the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings from the time the claim is file until VA makes a final decision.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service- connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14.

Evaluations of bilateral defective hearing range from noncompensable to 100 percent.  This is based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000 and 4000 Hertz.  

To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85 (2010).  

Table VIA is used when the examiner certifies the use of speech discrimination tests is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or where indicated under the provisions of 38 C.F.R. § 4.86. 38 C.F.R. § 4.85(c).  

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet.App. 345 (1992). 

It is the defined and consistently applied policy of the Department of Veterans Affairs to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2006)

Table VI
Numeric designation of hearing impairment based on puretone threshold average and speech discrimination.

% of
discrim-
ination
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 
Table VIA*
Numeric designation of hearing impairment based
only on puretone threshold average

Puretone Threshold Average
0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.

Table VII
Percentage evaluation for hearing impairment  (Diagnostic Code 6100)
Poorer Ear
Better 
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of level I.  See 38 C.F.R. § 4.85(f) (2010).

When the puretone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  See 38 C.F.R. § 4.86(a) (2010).   

When the pure tone thresholds are 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, the rating specialist will likewise determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  See 38 C.F.R. § 4.86(b) (2010).

Factual Background 

In a May 2004 rating decision, the RO continued the assigned 40 percent rating for the bilateral hearing loss, in effect since December 6, 1989.  The Veteran filed his claim for increase rating for the hearing loss in June 2006.  In the appealed October 2006 rating decision, the RO denied the claim for an increased evaluation.  Subsequently, in a September 2008 rating decision, the evaluation was reduced to 30 percent, effective December 1, 2008.  Thereafter, in a March 2011 rating decision, the evaluation was increased to 80 percent, effective September 24, 2010, the date of a VA audiology treatment record showing an increase in the severity of the bilateral hearing loss.  Since the increase during the appeal did not constitute a full grant of the benefit sought, the Veteran's claim for an increased evaluation for the hearing loss remains on appeal.  See AB v. Brown, 6 Vet.App. 35, 39 (1993). 

In a September 2006 VA authorized audiological evaluation, pure tone thresholds, in decibels, were reported as follows::



HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
50
45
60
55
65
56.25
LEFT
85
90
105
105+
105+
101.25

The Veteran's speech discrimination ability was 78 percent correct in the right ear and 0 percent correct in the left ear.  The examiner diagnosed moderate to moderately severe hearing loss in the right ear and severe to profound hearing loss in the left ear.  

Following a February 2007 private facility audiology examination, the audiologist reported that reliable pure tone test results demonstrated normal hearing at 250 Hz sloping to a moderately severe sensorineural hearing loss at 8000 Hz at the right ear and demonstrated a severe to profound mixed hearing loss at the left ear.  Speech discrimination ability was 44 percent correct in the right ear and 0 percent correct in the left ear.  Amplification and continued monitoring of hearing levels were recommended.  

In an April 2008 VA authorized audiological evaluation, pure tone thresholds, in decibels, were reported as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
45
50
60
55
60
56.25
LEFT
95
90
105+
105+
105+
101.25

The Veteran's speech discrimination ability was 78 percent correct in the right ear and 0 percent correct in the left ear.  

Following an October 2008 private facility audiology examination, the audiologist reported a moderate to severe sensorineural hearing loss with fair speech discrimination at the right ear and a profound hearing loss at the left ear.  The Veteran's speech discrimination ability was 65 percent correct in the right ear and 0 percent correct in the left ear.  

In a November 2008 VA authorized audiological evaluation, pure tone thresholds, in decibels, were reported as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
	45
50
70
60
65
61.25
LEFT
90
85
105+
105
105+
100

The Veteran's speech discrimination ability was 86 percent correct in the right ear and 0 percent correct in the left ear.  The diagnosis was moderate to severe sensorineural hearing loss with good speech recognition ability in the right ear and severe to profound sensorineural hearing loss with poor speech recognition in the left ear.   

In November 2009, the Veteran appeared and provided testimony before the undersigned Veterans' Law Judge at a videoconference hearing.  He testified that he had been issued hearing aids for both ears, but did not wear the left ear hearing aid because the hearing loss in that ear was so great that amplification did not help.  He testified that he stopped working because of health issues, including diabetes mellitus.  He maintained that his hearing loss was getting worse.

In a September 2010 VA authorized audiological evaluation, pure tone thresholds, in decibels, were reported as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
65
65
70
75
80
72.5
LEFT
105+
105+
105+
105+
105+
105+

The Veteran's speech discrimination ability was 40 percent correct in the right ear and 0 percent correct in the left ear.  

Analysis

The Board has reviewed the record, considered the Veteran's contentions and reached the conclusions as stated below.
Prior to December 1, 2008

A review of the audiology testing performed prior to December 1, 2008 reflects that in September 2006, the diagnosis was moderate to moderately severe hearing loss in the right ear and severe to profound hearing loss in the left ear.  The test score for the right ear equated to a Level IV hearing loss and the left ear test score equaled a Level XI hearing loss.  When applying these scores to Table VII, the result is a rating of 30 percent.  However, because the RO did not reduce the previously assigned 40 percent rating, the Board also declines to disturb the 40 percent rating.   

Private testing in February 2007 concluded with a diagnosis of was normal (at 250 Hz) to moderately severe hearing loss in the right ear and severe to profound hearing loss in the left ear, which is consistent with the VA findings.  Thus, the evidence is against the Veteran's claim for an evaluation in excess of 40 percent for the service-connected bilateral hearing loss prior to December 1, 2008, and the appeal in this regard must be denied.

Period from December 1, 2008 to September 24, 2010

Following the April 2008 VA audiology examination, the RO proposed to reduce the rating for the Veteran's hearing loss to 30 percent.  The findings of the April 1, 2008 VA examination equate to Level IV hearing acuity in the right ear and Level XI hearing acuity in the left ear.  These results translate to a 30 percent rating.  The Veteran was properly notified of the proposed action and provided an opportunity to respond, and the RO following the appropriate procedures, finalized this action in September 2008, reducing that 40 percent rating for the hearing loss to 30 percent effective December 1, 2008.  It should be noted that a October 2008 private audiology report and a November 2008 VA audiometric examination were both consistent with the April 2008 VA examination findings, each noting a moderate to severe sensorineural hearing loss at the right ear and a profound hearing loss at the left ear, with reliable test results.  As such, the Board finds that the rating reduction for the bilateral hearing loss from 40 percent to 30 percent was proper.  Thus, the evidence is against the Veteran's claim for an evaluation in excess of 30 percent for the service-connected bilateral hearing loss for the period from December 1, 2008 to September 24, 2010, and the appeal in this regard must be denied.

Period beginning on September 24, 2010

Under Table VI of 38 C.F.R. § 4.85, the findings of the September 2010 VA audiology record equate to Level IX hearing acuity in the right ear and Level XI hearing acuity in the left ear.  These results translate to an 80 percent rating.  

Thus, the evidence is against the Veteran's claim for an evaluation in excess of 80 percent for the service-connected bilateral hearing loss for the period beginning on September 24, 2010, and the appeal in this regard must be denied.  

The Board recognizes that, in the audiological evaluation reports of record, the physician did not discuss the functional effects of the Veteran's bilateral hearing loss, other than to indicate that the Veteran has hearing difficulty.  While such factors would be relevant to a claim for a higher rating on an extra-schedular basis, here, neither the Veteran nor his representative have asserted the Veteran's entitlement to an extra-schedular rating for bilateral loss and such is not otherwise raised by the evidence of record.   See Martinak v. Nicholson, 21 Vet. App. 447 (2007); see also Colayong v. West, 12 Vet. App. 524, 536 (1999).  Hence, the absence of findings as to functional effects does not render the audiological evaluation reports inadequate for rating purposes.

Finally, in Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

The Board finds that the disability is not so unusual or exceptional as to render impractical the application of the regular schedular standards at any time during the pendency of the evaluation period.  38 C.F.R. § 3.321(b)(1).  In this regard, the Board notes that the Veteran's bilateral hearing loss has not necessitated frequent periods of hospitalization and there is no objective evidence that it resulted in marked interference with his employment.  The facts of this case do not present such an extraordinary disability picture such that the Board is required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111, 115 (2008).

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an evaluation in excess of 40 percent for bilateral hearing loss for the period prior to December 1, 2008 is denied.

Entitlement to an evaluation in excess of 30 percent for bilateral hearing loss, to include reduction from 40 percent to 30 percent, for the period from December 1, 2008 to September 24, 2010 is denied.

Entitlement to an evaluation in excess of 80 percent for bilateral hearing loss for the period beginning on September 24, 2010 is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


